Exhibit 10.2

 

AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of June 30, 2004, is made and entered into by and among LUFKIN INDUSTRIES,
INC., a Texas corporation (the “Borrower”) and JPMORGAN CHASE BANK (“JPMCB”), as
the Lender, as the Issuing Bank, and as the Administrative Agent under the
Credit Agreement referred to below (JPMCB, in all such capacities, the “Bank”).
The Borrower and the Bank are herein sometimes called the “Parties”.

 

Preliminary Statements.

 

1. The Parties and Comerica Bank – Texas entered into a Credit Agreement dated
as of December 30, 2002 (the “Credit Agreement”). Unless defined herein, terms
used herein which are defined in the Credit Agreement shall have the meanings
therein ascribed to them.

 

2. By Assignment and Acceptance effective as of the date hereof, Comerica Bank –
Texas assigned to JPMCB, and JPMCB accepted and assumed from Comerica Bank –
Texas, all of the Commitment of Comerica Bank – Texas under the Credit
Agreement, all outstanding Loans of Comerica Bank – Texas under the Credit
Agreement, and all rights and obligations of Comerica Bank – Texas under the
Credit Agreement and the other Loan Documents, whereupon Comerica Bank – Texas
ceased to be a party to the Credit Agreement.

 

3. The Borrower has asked the Bank to extend the Maturity Date as defined in the
Credit Agreement. The Bank is willing to grant that extension upon the terms and
conditions set forth in this Amendment.

 

Agreements.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, the Parties agree as follows:

 

1. Discretionary Line. The Discretionary Line has terminated. All references in
the Credit Agreement to the Discretionary Line are hereby deleted.

 

2. Amendment of Definition. The definition of “Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended to provide in its
entirety as follows:

 

““Maturity Date” means the first to occur of (a) the date the Obligations become
due pursuant to Article VII and (b) June 30, 2007.”

 

3. Amendment of Section 2.04(c). The first sentence of Section 2.04(c) is hereby
amended to provide in its entirety as follows:

 

“Each Letter of Credit shall expire at or prior to the close of business on June
30, 2009.”

 



--------------------------------------------------------------------------------

4. Conditions Precedent. This Amendment shall be effective as of the date set
forth above, subject to the satisfaction, in a manner satisfactory to the Bank,
of each of the following conditions precedent:

 

(a) The Bank shall have received counterparts of this Amendment, duly executed
by each of the Parties.

 

(b) The Bank shall have received a certificate signed by a Financial Officer of
the Borrower certifying that

 

(i) Since December 31, 2003, there has been no material adverse change in the
assets, liabilities, financial condition, business or affairs of the Borrower.
Since December 31, 2003, there has occurred no change, event, circumstance, or
condition in or with respect to the assets, liabilities, financial condition,
business or affairs or the Parent Company and its Subsidiaries, taken as a
whole, which, individually or in the aggregate with all other such changes,
events, circumstances and conditions occurring since December 31, 2003, could
reasonably be expected to result in a Material Adverse Effect;

 

(ii) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct (except to the extent such representations and
warranties expressly relate solely to an earlier date);

 

(iii) The Borrower has no material domestic Subsidiary that has not executed and
delivered to the Bank a Guaranty;

 

(iv) The Borrower has no material international Subsidiary that has not executed
and delivered to the Bank a Guaranty; and

 

(v) No Default has occurred and is continuing.

 

(c) No Default. No Default shall have occurred and be continuing.

 

(d) Representations. The representations and warranties of the Borrower set
forth in the Credit Agreement shall be true and correct on and as of the date of
this Amendment (except to the extent such representations and warranties
expressly relate solely to an earlier date).

 

(e) No Legal Bar. The effectiveness of this Amendment shall not violate any
Legal Requirement applicable to the Bank.

 



--------------------------------------------------------------------------------

(f) Fee. In consideration of the agreements of the Bank herein, the Borrower
shall have paid the Bank a fee of $34,375.

 

5. Representations True; No Default. The Borrower represents and warrants to the
Bank that

 

  (a) the representations and warranties contained in the Credit Agreement are
true and correct on and as of the date of this Amendment as though made on and
as of such date (except to the extent such representations and warranties
expressly relate solely to an earlier date);

 

  (b) no event has occurred and is continuing which constitutes a Default under
the Credit Agreement;

 

  (c) the execution, delivery of this Amendment have been duly authorized by all
necessary corporate action on the part of the Borrower;

 

  (d) this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

  (e) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its consolidated
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement, any of the
other Loan Documents, any Collateral, or the Transactions.

 

6. Ratification. Except as expressly amended hereby, the Credit Agreement, as
hereby amended, and the other Loan Documents are in all respects ratified and
confirmed and are, and shall continue to be, in full force and effect. The
Borrower hereby agrees and acknowledges that all of its liabilities and
obligations under the Credit Agreement and the other Loan Documents remain in
full force and effect as of the date of this Amendment and after giving effect
to it.

 

7. Definitions and References. Unless otherwise defined herein, terms used
herein which are defined in the Credit Agreement shall have the meanings therein
ascribed to them. The term “Agreement” as used in the Credit Agreement and the
term “Credit Agreement” as used in the other Loan Documents or any other
instrument, document or writing furnished to the Bank by or on behalf of the
Borrower shall mean the Credit Agreement as hereby amended.

 



--------------------------------------------------------------------------------

8. Expenses; Additional Information. The Borrower shall pay to the Bank on
demand all expenses (including reasonable counsel’s fees) incurred in connection
with the preparation, reproduction, execution and delivery of this Amendment.

 

9. Severability. If any term or provision of this Amendment or the application
thereof to any person or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Amendment, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and this Amendment
shall be valid and enforced to the fullest extent permitted by applicable law.
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction and, to this end, the provisions of this Amendment are
severable.

 

10. Miscellaneous. This Amendment (a) shall be binding upon and inure to the
benefit of the Parties and their respective successors, assigns, receivers and
trustees (however, the Borrower may not assign its rights hereunder without the
express prior written consent of the Bank); (b) may be modified or amended only
by a writing signed by each of the Parties; (c) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES) AND OF THE UNITED STATES OF AMERICA;
(d) may be executed and delivered by facsimile, and may be executed in several
counterparts, and by the Parties on separate counterparts, and each counterpart,
when so executed and delivered, shall constitute an original agreement, and all
such separate counterparts shall constitute but one and the same agreement, (e)
embodies the entire agreement and understanding among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter, and (f) is a Loan Document. The
headings herein shall be accorded no significance in interpreting this
Amendment.

 

11. ENTIRE AGREEMENT

 

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers effective as of the date written
above.

 

LUFKIN INDUSTRIES, INC., a Texas

corporation

By:   /s/    R. D. LESLIE        

Name:

  R. D. Leslie

Title:

  V.P. Treasurer/CFO

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Lender,

as Issuing Bank, and as Administrative

Agent under the Credit Agreement

By:   /s/    P. BEDFORD         

Name:

  Paul Bedford

Title:

  Vice President

 